One Liberty Plaza
New York, NY 10006
Tel: 1 212 418 0100
Fax: 1 212 418 0123






April 17, 2019
Brett Fairclough
bfairclough@virtu.com


Dear Brett:
We are pleased to confirm your permeant relocation from Singapore to New York on
April 1st, 2019. The terms of your relocation including benefits and relocation
support are outlined in this letter.


1.Immigration
Virtu will cover all costs associated with obtaining appropriate work, entry or
residency authorization for you. This immigration support will be provided
through a professional firm retained by Virtu. Out-of-pocket costs, such as
passport photos, application fees, renewal fees, will be covered by Virtu.
Specifically, the cost of the IR21 and the assessment of the untaxed wages,
outstanding taxes from last year, all shares/options awarded (even unvested and
unexercised), etc. will be paid upfront by Virtu. However; the total amount of
SGD $28,107.50 (your Singapore tax due of SGD $59,857.23 less monies withheld of
SGD $31,749.73 from your March Singapore payroll) will be paid back by you to
the company.


2.Tax Assistance
You will be responsible for reporting and payment of all taxes regarding your
compensation. For the tax year of 2019, you will be provided with tax assistance
in preparation of your returns through a Company-designated tax consultant. You
will be required to submit on a timely basis all information required to
complete your tax return(s). Failure to provide requested information to the tax
consultant on a timely basis may result in late fees or penalties, which shall
be for your account and will not be reimbursable by the Company.


3.Shipment/Storage of Household Goods
Virtu will provide assistance in the shipment or storage of personal items from
Singapore to New York. Any reasonable excess baggage fees will be paid by Virtu,
via the T&E Policy in place at the time the expense was incurred.


4.Temporary Living
The Company will cover temporary accommodation in New York for a maximum of 3
months from the date of your arrival in New York.


5.Travel
For your relocation to New York, the Company will cover the cost of one-way
airfare from Singapore to New York using the most cost effective route. This
trip will follow the Company’s Travel Policy in effect at the time of the
travel.


6.Time Off/Leave Entitlements
In addition to United States public holidays, you will follow the US time
off/leave policy. In the event your move is mid-year, you will accrue vacation
days based on the respective months spent in the two locations. Any carry
forward will be calculated according to the global vacation policy in force at
that time.


7.Payback Agreement
In the event of a voluntary resignation by the Employee, Virtu reserves the
right to request reimbursement from Employee of all relocation expenses
according to the following schedule, which you agree to repay within 30 days of
Virtu’s demand:
Length of service from effective date of transfer
Maximum percentage of relocation expense reimbursement obligation from Employee
Within 0-12 months
100%
Within 13-18 months
60%
Within 19-24 months
30%

In the event of a voluntary termination by you or a termination by the Company
for Cause (as defined in your Employment Agreement or any other agreement with
the Company or Company policy) any cost associated with return to Home City,
such as airfare and shipping of goods, shall be borne by you. All relocation
benefits will cease immediately upon the separation date as agreed by you and
Virtu, unless specified otherwise.


Kindly indicate your acknowledgment of the above terms and conditions by signing
and returning this letter.
 
Yours sincerely,                        Brett Fairclough




_/s/ Thomas Merritt______________________        __/s/ Brett
Fairclough________________________    
Thomas Merritt                    
Chief Human Resources Officer


July 3, 2019


Brett Fairclough
bfairclough@virtu.com


ADDENDUM TO PRIL 2019 RELOCATION LETTER


Dear Brett:
As part of your relocation package to the New York Office, an additional benefit
of a housing allowance has been added
Housing Allowance
The Company covered the costs of your temporary accommodation in New York for
the month of April 2019. You then secured your own accommodations which
triggered your agreed upon housing allowance. Virtu will provide housing
assistance in the amount of $10,000 per month for one full year (May 2019 –
April 2020). This allowance will be paid through regular payroll schedule.


In the event of a voluntary termination by you or a termination by the Company
for Cause (as defined in your Employment Agreement or any other agreement with
the Company or Company policy) all relocation benefits will cease immediately
upon the separation date as agreed by you and Virtu, unless specified otherwise.


Kindly indicate your acknowledgment of the above terms and conditions by signing
and returning this letter.


Yours sincerely,
Brett Fairclough
Signature:    /s/ Thomas M. Merritt                Signature: /s/ Brett
Fairclough    
Email:        tmerritt@virtu.com                 Email: bfairclough@virtu.com


Thomas Merritt
Chief Human Resources


Brett Fairclough
c/o Virtu Financial
One Liberty Plaza
165 Broadway
New York, NY 10006
September 3, 2019


Re: Singapore Relocation Letter Dated April 17, 2019 – Tax Equalization

Dear Brett:


We refer to the relocation letter (the “Relocation Letter”) previously provided
to you dated April 17, 2019 pursuant to which certain terms of your relocation
were agreed between you and Virtu Financial Operating LLC and its subsidiaries
(collectively, the “Company”). This letter supplements and clarifies certain
provisions of the Relocation Letter with respect to certain tax arrangements
agreed between you and the Company.
Notwithstanding anything to the contrary set forth in the Relocation Letter, the
Company has agreed to pay the excess of the higher Singapore income tax due to
the Inland Revenue Authority of Singapore over what the US-only tax would have
been (the “Hypothetical US Taxes”) with respect to the applicable period prior
to your relocation. The settlement of such tax obligations shall be made on a
gross basis, with the Company paying the full amount of the non-US taxes on
their due dates on your behalf, and you paying the Company the full amount of
the Hypothetical US Taxes once they are calculable and would be due, or in such
other manner as agreed between the parties in order to achieve the equivalent
economic result.




VIRTU FINANCIAL OPERATING LLC


/s/ Justin Waldie        
Justin Waldie
SVP & General Counsel
Acknowledged and agreed:

/s/ Brett Fairclough
Brett Fairclough




1

